       Case: 3:20-cv-00928-jdp Document #: 1 Filed: 10/05/20 Page 1 of 12




                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


STEVEN BOWERS,

      Plaintiff,

      v.

COUNTY OF TAYLOR,
BRUCE DANIELS, AND
MELISSA SEAVERS                                              Case No: 3:20-cv-928

      Defendants.




                                    COMPLAINT


      Plaintiff Steven Bowers, by his attorneys, STRANG BRADLEY, LLC, for his

complaint against Defendants, states:

                                        INTRODUCTION

      1.      On March 2, 2017, Defendant Melissa Seavers, IT Director of the Taylor

County Sheriff’s Department, at the direction of Defendant Sheriff Bruce Daniels,

conducted a warrantless search of Sergeant Steven Bowers’s private Dropbox account.

      2.      Sgt. Bowers’s stored a number of files, both personal and work-related, on

the cloud in his private Dropbox account, which were accessible via the Dropbox app

located on Sgt. Bowers’s work issued cell phone, which department policy stated he could

“use as [he] would [his] own.”




                                                                                       1
        Case: 3:20-cv-00928-jdp Document #: 1 Filed: 10/05/20 Page 2 of 12




       3.     Sgt. Bowers’s private Dropbox account was Sgt. Bowers’s private possession,

paid for out of his own pocket without the knowledge of the Taylor County Sheriff’s

Department.

       4.     The files searched were not physically located on any Taylor County

equipment, but instead were stored on Dropbox’s cloud network, on servers outside Taylor

County and accessible the Dropbox app.

       5.     To effectuate her warrantless search, Defendant Seavers first reset Sgt.

Bowers’s “network password” to lock Sgt. Bowers out of his work email, then used the

“forgot my password” function on his private Dropbox account to have a password reset

email sent to Sgt. Bowers’s work email, now under the control of Defendant Seavers, which

she then used to set a new password and access Sgt. Bowers’s private Dropbox account.

       6.     In doing so, Defendant Seavers effectively seized Sgt. Bowers’s property,

again without a warrant.

       7.     The County then, after demoting Sgt. Bowers to a Deputy, retaliated against

and humiliated Sgt. Bowers by ordering him to do maintenance work.

       8.     Ordering Sgt. Bowers to perform maintenance work was in violation the

County’s collective bargaining agreement, was performed without procedural safeguards,

and therefore deprived Sgt. Bowers of his right to due process under the Fourteenth

Amendment.

                              JURISDICTION and VENUE

       9.     This action is brought pursuant to 42 U.S.C. § 1983 to redress the deprivation

under color of law of Plaintiff’s rights as secured by the United States Constitution.




                                                                                           2
         Case: 3:20-cv-00928-jdp Document #: 1 Filed: 10/05/20 Page 3 of 12




        10.     This Court has jurisdiction over federal claims pursuant to 28 U.S.C. § 1331

and the state law claims for indemnification pursuant to 28 U.S.C. § 1367.

        11.     Venue is proper under 28 U.S.C. § 1391(b). Defendant County of Taylor is a

political subdivision of the state of Wisconsin located within this judicial district.

Additionally, the events giving rise to the claims asserted herein occurred within this

judicial district.

                                         PARTIES

        12.     Plaintiff Steven Bowers is a resident of the State of Wisconsin and Town of

Rib Mountain.

        13.     Defendant County of Taylor is a political subdivision of the state of

Wisconsin and is and/or was the employer of the individual law enforcement Defendants

and is required to pay any tort judgment for damages for which its employees are liable

for acts within the scope of their employment.

        14.     Defendant Bruce Daniels was, at the time of this occurrence, employed as a

Sheriff in the County of Taylor’s Sheriff’s Department. Defendant Daniels engaged in the

conduct complained of while he was on duty and in the course and scope of his

employment with the County of Taylor.

        15.     Defendant Melissa Seavers was, at the time of this occurrence, employed as

an IT Director in the County of Taylor’s Sheriff’s Department. Defendant Seavers engaged

in the conduct complained of while she was on duty and in the course and scope of her

employment with the County of Taylor.




                                                                                           3
        Case: 3:20-cv-00928-jdp Document #: 1 Filed: 10/05/20 Page 4 of 12




       16.    At all times relevant to this action, Defendant Daniels and Seavers were

acting under color of state law, ordinance, and/or regulation. These defendants are sued

in their individual capacities.

                                          FACTS

       17.    In February of 2017, Sergeant Steven Bowers (Sgt. Bowers) of the Taylor

County Sheriff’s Department was assigned to work with the producers of Cold Justice, a

television program that works with police departments to profile cold case homicide files.

       18.    In the course of working with the Cold Justice producers, Sgt. Bowers, at the

request of the producers, provided them with case files for two other deaths in Taylor

County.

       19.    On February 28, 2017, upon hearing that Chief Deputy Larry Woebekking

suspected that Sgt. Bowers may have given additional case files to the Cold Justice

producers, Defendant Daniels sent an email to the entire Sheriff’s Office regarding the need

to secure approval before release of confidential records.

       20.    Two hours later, Sgt. Bowers replied to the email, confirming that he had

provided cold case files to the investigators at Cold Justice, and apologizing for failing to

follow proper protocols in the handling of the information.

       21.    Sgt. Bowers immediately sought to remedy this failure, and the next

morning, at his request, the files were returned to Christine O’Toole, the Data Records

Manager for the Sheriff’s Department, who confirmed that no copies had been made.




                                                                                            4
        Case: 3:20-cv-00928-jdp Document #: 1 Filed: 10/05/20 Page 5 of 12




       22.     Despite Sgt. Bowers’s cooperation and willingness to remedy and mitigate

any failure to follow proper protocols, Sheriff Daniels chose to undertake an investigation

into Sgt. Bowers without his knowledge.

       23.     The same day the files were returned, Sheriff Daniels directed IT Director

Melissa Seavers to search Sgt. Bowers’s emails for information regarding his

communications with the Cold Justice staff.

       24.     After finding no communications of the sort he was looking for, Defendant

Daniels sought to access Sgt. Bowers’s Dropbox account.

       25.     Sgt. Bowers’s Dropbox account was private, and not associated with the

Sheriff’s Office.

       26.     Defendant Daniels noted that he was unsure if it was any sort of violation for

Sgt. Bowers to have the cold case files on his Dropbox and that he was unsure of whether

he had authorized his storing case files on the Dropbox.

       27.     The private nature of the Dropbox account was immediately apparent, as

Defendant Daniels noted that that private nature “in and of itself is a potential problem.”

       28.     Nevertheless, Defendant Seavers assured Defendant Daniels that she could

“likely defeat the system and gain access even without a password[.]”

       29.      On February 28, 2017, Defendant Daniels advised that that was not yet

necessary.

       30.     On March 2, 2017, without the knowledge or consent of a wholly cooperative

Sgt. Bowers, Defendant Daniels ordered Defendant Seavers to “take the necessary action”

to access Sgt. Bowers’s private Dropbox account.




                                                                                              5
        Case: 3:20-cv-00928-jdp Document #: 1 Filed: 10/05/20 Page 6 of 12




       31.     Defendant Seavers first reset Sgt. Bowers’s “network password” to lock Sgt.

Bowers out of his work email, then used the “forgot my password” function on Dropbox

to have a password reset sent to Sgt. Bowers’s work email, now under the control of

Defendant Seavers, which she then used to set a new password and access Sgt. Bowers’s

Dropbox.

       32.     Defendant Seavers then searched through the contents of Sgt. Bowers’s

private Dropbox account, taking screenshots of the files and the permissions associated

with those files.

       33.     On March 7, 2017, Defendant Daniels requested assistance from the

Department of Criminal Investigation in investigating Sgt. Bowers.

       34.     Sgt. Bowers was subsequently charged with multiple felonies based on the

fruits of the illegal search conducted by Defendant Seavers at the direction of Defendant

Daniels.

       35.     The Taylor County Sheriff’s Department demoted Sgt. Bowers from the

Supervisors’ Unit to Deputy on November 17, 2017.

       36.     Sgt. Bowers was then suspended until February 18, 2018.

       37.     From June 4, 2018 to on or about June 15, 2018, Taylor County, in violation

of its collective bargaining agreement with the Wisconsin Professional Police Association

Law Enforcement Employee Relations Division, which represented all regular fulltime

Deputy Sheriffs, required then Deputy Bowers to report to Taylor County Maintenance

Director Jeff Ludwig to work on County maintenance projects.




                                                                                         6
        Case: 3:20-cv-00928-jdp Document #: 1 Filed: 10/05/20 Page 7 of 12




       38.    Under the supervision of Director Ludwig, the County ordered then Deputy

Bowers to not wear his uniform; ordered him to scrape and repaint County buildings;

ordered him to rake and remove straw, sawdust, and cow excrement; ordered him to work

outside of bargained-for scheduling shifts without appropriate compensation; and failed

to provide him with appropriate protective gear. The County, through the orders of Sheriff

Daniels, did this to retaliate against, and to humiliate, Sgt. Bowers.

                                        COUNT I:
                         42 U.S.C. § 1983 Claim for Illegal Search

       39.    Plaintiff realleges the above paragraphs.

       40.    The intentional actions of Defendant Seavers in searching the files in Sgt.

Bowers’s private Dropbox account without a warrant, and of Defendant Daniels in

ordering the search, violated Plaintiff’s Fourth Amendment right to be free from

unreasonable searches, and his right to due process under the Fourteenth Amendment

to the United States Constitution, and thus violated 42 U.S.C. § 1983.

       41.    The aforementioned actions of Defendants Seavers and Daniels were the

direct and proximate cause of the constitutional violations set forth above and of

Plaintiff’s injuries, mental suffering, anguish, fear, humiliation, loss of personal freedom,

and expenses.

       WHEREFORE, pursuant to 42 U.S.C. § 1983, Plaintiff demands actual or

compensatory damages against Defendants Seavers and Daniels, and because they acted

maliciously, wantonly, or oppressively, punitive damages, plus the costs of this action,

attorneys’ fees, and such other and further relief that the Court deems just and equitable.

                                         COUNT II:


                                                                                            7
        Case: 3:20-cv-00928-jdp Document #: 1 Filed: 10/05/20 Page 8 of 12




                          42 U.S.C. § 1983 Claim for Illegal Seizure

       42.    Plaintiff realleges the above paragraphs.

       43.    The intentional actions of Defendants Seavers and Daniels in locking Sgt.

Bowers out of his private Dropbox account constituted a seizure of his property without

a warrant violated Plaintiff’s Fourth Amendment right to be free from unreasonable

searches and seizures, and his right to due process under the Fourteenth Amendment to

the United States Constitution, and thus violated 42 U.S.C. § 1983.

       44.    The aforementioned actions of Defendants Seavers and Daniels were the

direct and proximate cause of the constitutional violations set forth above and of

Plaintiff’s injuries, mental suffering, anguish, fear, humiliation, loss of personal freedom,

and expenses.

       WHEREFORE, pursuant to 42 U.S.C. § 1983, Plaintiff demands actual or

compensatory damages against Defendants Seavers and Daniels, and because they acted

maliciously, wantonly, or oppressively, punitive damages, plus the costs of this action,

attorneys’ fees, and such other and further relief that the Court deems just and equitable.

                                        COUNT III

             42 U.S.C. § 1983 Claim for Deprivation of Due Process Rights

       45.    Plaintiff realleges the above paragraphs.

       46.    The intentional actions of Defendant Daniels in forcing Sgt. Bowers to

report to the maintenance division of the County violated the County’s collective

bargaining agreement and therefore deprived Sgt. Bowers of his due process rights.




                                                                                            8
       Case: 3:20-cv-00928-jdp Document #: 1 Filed: 10/05/20 Page 9 of 12




      47.    There was a collective bargaining agreement between Taylor County and

the Sheriff’s Department “effective January 1, 2018” that remained “in full force and

effect until and including December 31, 2019.”

      48.    The County’s collective bargaining agreement with the Wisconsin

Professional Police Association Law Enforcement Employee Relations Division creates

rights for Sheriff Deputies, including then-Deputy Bowers, which can’t be taken without

due process. Per Article 2, Section 1: “The Municipal Employer recognizes Wisconsin

Professional Police Association Law Enforcement Employee Relations Division as the

exclusive bargaining representative of all regular full-time Deputy Sheriffs in the

Sheriff’s Department for the purpose of negotiating in relation to wages, hours and

conditions of employment, excluding supervisory and clerical employees.”

      49.    The County’s collective bargaining agreement with the Wisconsin

Professional Police Association Law Enforcement Employee Relations Division required

the County to maintain its present practice of providing uniforms and equipment for

deputies in Article 9—Uniforms and Equipment: Section 1. Per Article 9, Section 1: “The

present practice of fully furnishing and maintaining all uniforms and equipment

required by the County shall be continued and made a part of this Agreement subject to

approval of supervisors.”

      50.    The collective bargaining agreement required the County to maintain its

present working conditions and hours of work for deputies. At the time, Deputies

reported to law enforcement supervisors and performed law enforcement duties. Per

Article 7, Section 1: “The County agrees that all conditions of employment in the




                                                                                      9
       Case: 3:20-cv-00928-jdp Document #: 1 Filed: 10/05/20 Page 10 of 12




individual operation relating to wages, hours of work, overtime differentials and general

working conditions shall be maintained at not less than the highest standards in effect

at the time of the signing of this Agreement and the conditions of employment are made

elsewhere in this Agreement.”

       51.    The collective bargaining agreement required the County to compensate

deputies for working irregular shifts. Per Article 8, Section 2: “Excluding Detectives,

Court Security and Emergency Management Director the regular shift shall be 8 ½ hour

of work . . . with a work cycle of 6-3 rotation.” And per Article 8, Section 3: “Overtime

shall be paid at time and one-half (1 ½) the regular hourly rate for each employee, or

compensatory time off accrual. . . An officer recalled to work . . . at sometime other than

his or her regularly scheduled shift shall be paid at the applicable overtime rate. If the

officer who has been recalled to work also works all or a portion of his or her regularly

scheduled shift, the remaining regularly scheduled hours shall be paid at the officer’s

regular rate of pay.”

       52.    Defendant Daniels caused Bowers to report to the maintenance division

knowing that doing so would necessarily violate the above-mentioned collective

bargaining agreement terms. He knew it would cause Bowers to work irregular shifts

and to do non-deputy work.

       53.    Defendant Daniels intentionally deprived Bowers of his due process

rights, which were created by the collective bargaining agreement, to punish and

humiliate Bowers.




                                                                                         10
       Case: 3:20-cv-00928-jdp Document #: 1 Filed: 10/05/20 Page 11 of 12




       54.     The aforementioned actions of Defendant Daniels were the direct and

proximate cause of the constitutional violations set forth above and of Plaintiff’s injuries,

mental suffering, anguish, fear, humiliation, reduced pay, and expenses.



                                     COUNT IV:
                    Indemnification Claim Against County of Taylor

       55.     Plaintiff realleges the above paragraphs.

       56.     Wisconsin law, WIS. STAT. § 895.46 requires public entities to pay any tort

judgement for damages for which employees are liable, for acts within the scope of their

employment.

       57.     At all times relevant to this action, Defendants Seavers and Daniels

engaged in the conduct complained of while they were on duty and in the course and

scope of their employment with the County of Taylor.

       WHEREFORE, Plaintiff asks this Court to find that the County of Taylor is liable

to defend this action against Defendants Seavers and Daniels and to satisfy any

judgment entered against them, by virtue of WIS. STAT. § 895.46.

                                     JURY DEMAND

       58.     Plaintiff hereby demands a trial by jury, pursuant to FED. R. CIV. PRO. 38(b),

on all issues so triable.




                                                                                           11
Case: 3:20-cv-00928-jdp Document #: 1 Filed: 10/05/20 Page 12 of 12




                              Respectfully submitted,

Dated: October 5, 2020

                                    /s/ John H. Bradley
                                    John H. Bradley
                                      Wisconsin Bar No. 1053124
                                    R. Rick Resch
                                      Wisconsin Bar No. 1117722
                                    STRANGBRADLEY, LLC
                                    33 East Main Street, Suite 400
                                    Madison, Wisconsin 53703
                                    [608] 535-1550
                                    John@StrangBradley.com
                                    Rick@StrangBradley.com

                                    Attorneys for Plaintiff




                                                                      12
